[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                No. 05-10065                 ELEVENTH CIRCUIT
                                                                 July 20, 2005
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                          ________________________                 CLERK

                        Agency Docket No. 12-CV-23440

NATIONAL LABOR RELATIONS BOARD,

                                                   Petitioner-Cross Respondent,

                                      versus

FISHER ISLAND HOLDINGS, LCC,
FISHER ISLAND CLUB, INC., et al.,

                                                   Respondents-Cross Petitioners.

                          ________________________

                     Application for Enforcement of an Order
                      of the National Labor Relations Board
                          _________________________

                                 (July 20, 2005)

Before TJOFLAT, DUBINA and COX, Circuit Judges.

PER CURIAM:

      The National Labor Relations Board (“NLRB”) applies to this court for

enforcement of its order issued against Fisher Island Holdings, LLC (“Fisher”). For
the reasons stated in Member Meisburg’s dissenting opinion, we conclude that

NLRB’s finding that Fisher violated 29 U.S.C. § 158(a)(1) is not supported by

substantial evidence. See Int’l Bhd. of Boilermakers v. NLRB, 127 F.3d 1300, 1306

(11th Cir. 1997). NLRB’s application for enforcement of its cease and desist order

is therefore denied. NLRB’s order requiring that a new employee representation

election be held is not a final order within the meaning of § 160(f) and is therefore

unreviewable at this time. See Florida Bd. Of Bus. Regulation v. NLRB, 686 F.2d
1362, 1366 n.8 (11th Cir. 1982); see also Cooper/T. Smith, Inc. v. NLRB, 177 F.3d
1259, 1261 n.1 (11th. Cir 1999) (stating that an employer can obtain review of a

Board representation decision only by refusing to bargain after a union is certified).

For that reason, NLRB’s application for enforcement must be denied in full.

      DENIED.




                                          2